Title: From James Madison to James Monroe, 13 November 1806
From: Madison, James
To: Monroe, James



Sir,
Department of State Novr. 13. 1806

I inclose a copy of a letter from Messrs Levi Hollingsworth and Co. of Philada, in which they complain that after an unjust sentence of condemnation passed upon their property at Tortola it was so far undervalued that a reversal of the sentence will leave them very considerable losers.  If you can aid them, in any advisable mode, to diminish the sacrifice I pray you to do it.  But as their case is an example of what frequently occurs in the train of British capture, you will leave no means untried of providing against the evil by an Article in the settlement with Great Britain, if it be not too late, and in this case Mr. Pinkney will join in the attempt, or if this remedy is unattainable, you may be more successful in inducing her to make satisfactory arrangements for its prevention by statute.
This subject leads us back to the act of Parliament of July 2d. 1801 for better regulating the British Prize Courts, from some of the principal benefits of which neutrals have been deprived by its defective execution: 1st. in keeping up more Courts of Vice Admiralty than was contemplated and more than the act provides independent salaries for.  The Court at Tortola is one example of this; and 2d. by suffering the fees to remain extravagantly high.  The inclosed papers in the case of the Nimrod, a vessel captured by Capt. Whitby within the jurisdiction of the United States and acquitted, is an example of the 2d. cause of complaint; for notwithstanding the place of capture and that it was adjudged to be ill founded in other respects the owners of the Nimrod were obliged to pay costs of the Court amounting to £304.16 8 currency of Nova Scotia exclusive of other expences and losses to a great amount.  I have the honor to be &c.

(Signed) James Madison

